Citation Nr: 9922283	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to July 
1987.



This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 letter decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty from September 1984 to 
July 1987.

3.  The veteran has established entitlement to service 
connection for hallux valgus with bunion of the right foot, 
evaluated as 10 percent disabling; and for hallux valgus with 
bunion of the left foot, evaluated as 10 percent disabling.  
The veteran has established entitlement to a combined 
service-connected disability rating of 20 percent.

4.  The evidence shows that the veteran has overcome the 
effects of any impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and has successfully maintained such 
employment, and thus no employment handicap exists.


CONCLUSION OF LAW

The criteria for entitlement to a program of vocational 
rehabilitation services are not met.  38 U.S.C.A. §§ 3102, 
5107 (West 1991); 38 C.F.R. §§ 21.40, 21.51 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that he is entitled to a program of 
vocational rehabilitation services.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

A veteran shall be entitled to a program of rehabilitation 
services under 38 U.S.C. Chapter 31 if the veteran has a 
service-connected disability of 20 percent or more which is, 
or but for the receipt of retired pay would be, compensable, 
and which was incurred or aggravated in service on or after 
September 16, 1940, and the veteran is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (1997).

The veteran served on active duty from September 1984 to July 
1987.  The veteran has established entitlement to service 
connection for hallux valgus with bunion of the right foot, 
evaluated as 10 percent disabling; and for hallux valgus with 
bunion of the left foot, evaluated as 10 percent disabling.  
The veteran has established entitlement to a combined 
service-connected disability rating of 20 percent.

The Board concedes that the veteran has compensable service-
connected disability of 20 percent.  Therefore, in order to 
show entitlement to a program of vocational rehabilitation 
services, the evidence must show that the veteran is in need 
of rehabilitation to overcome an employment handicap.

The regulations provide that the term employment handicap 
means an impairment of the veteran's ability to prepare for, 
obtain, or retain employment consistent with the veteran's 
abilities, aptitudes, and interests.  The components of 
employment handicap are:

(1) Impairment.  This term means the 
restrictions on employability caused by:  
(i) The veteran's service and nonservice-
connected disabilities; (ii) Deficiencies 
in education and training; (iii) Negative 
attitudes toward the disabled; and (iv) 
Other pertinent factors.

(2) Service-connected disability.  The 
veteran's service-connected disability 
need not be the sole or primary cause of 
the employment handicap but it must 
materially contribute to the impairment 
described in § 21.51(b)(1).  Therefore 
its effects must be identifiable, 
measurable, or observable.

(3) Nonservice-connected disability.  
This term includes all physical and 
mental disabilities that have not been 
found to be service-connected by VA, 
including alcoholism and drug abuse.  The 
effects of alcoholism and drug abuse are 
to be considered in the same manner as 
other nonservice-connected disabilities 
in evaluating restrictions on 
employability.  When the manifestations 
of alcoholism, drug abuse or other 
nonservice-connected disabilities raise 
questions as to the reasonable 
feasibility of a vocational goal for a 
veteran otherwise entitled to assistance 
under Chapter 31 such questions will be 
resolved under provisions of § 21.53.

(4) Consistency with abilities, 
aptitudes, and interests.  The following 
points should be considered to determine 
if the veteran's training and employment 
are consistent with his or her abilities, 
aptitudes and interests:  (i) A finding 
that a veteran is employed in an 
occupation which is consistent with his 
abilities, aptitudes and interests may 
not be made if the occupation does not 
require reasonably developed skills, 
except under conditions described in 
§ 21.51(e)(2) and § 21.51(e)(3); (ii) The 
veteran's residual capacities, as well as 
limitations arising from the veteran's 
service and nonservice-connected 
disabilities are relevant; (iii) Evidence 
of the consistency of interests with 
training and employment may be based on:  
(A) The veteran's statements to a VA 
counseling psychologist during initial 
evaluation or subsequent reevaluation; 
(B) The veteran's history of 
participation in specific activities; or 
(C) Information developed by VA through 
use of interest inventories.

The extent of the veteran's impairment shall be assessed 
through consideration of factors described in § 21.51(c)(1).  
A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing the following factors:

(1) Preparation for employment.  The 
service-connected condition adversely 
affects the veteran's current ability to 
prepare for employment in one or more 
fields that would otherwise be consistent 
with the veteran's abilities, aptitudes, 
and interests.  An adverse effect is 
demonstrated when the physical or 
psychological results of the service-
connected condition:  (i) Impair the 
veteran's ability to train; (ii) Prevent 
or impede access to training facilities; 
or (iii) Diminish the veteran's 
motivation and ability to mobilize his or 
her energies for education or training.

(2) Obtaining employment.  The service-
connected condition places the veteran at 
a competitive disadvantage with similarly 
circumstanced nondisabled persons in 
obtaining employment.  A veteran without 
reasonably developed specific job skills 
shall be considered to be at a 
competitive disadvantage unless evidence 
of record shows a history of current, 
stable, continuing employment.

(3) Retaining employment.  The physical 
or psychological effects of a service-
connected condition adversely affect the 
veteran's ability to maintain employment 
that requires reasonably developed 
skills. This criterion is not met if a 
veteran though lacking reasonably 
developed skills, has a history of 
continuing, stable employment.

The counseling psychologist may find the veteran has an 
employment handicap.  An employment handicap which entitles 
the veteran to assistance under this program exists when all 
of the following conditions are met:  (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) The veteran's service-connected disability materially 
contributes to the impairment of employability; and (iii) The 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  An employment handicap does not exist when any of 
the following conditions is present:  (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  The determination 
of an employment handicap and eligibility for employment 
assistance may only be made by a counseling psychologist in 
the Vocational Rehabilitation and Counseling Division.  
38 C.F.R. § 21.51 (1998).

In the case at hand, the Board finds that an employment 
handicap does not exist because the veteran has overcome the 
effects of any impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and is successfully maintaining such 
employment.  Where the evidence shows no impairment of 
employability or that the veteran has overcome the effects of 
any impairment of employability, the regulations specifically 
provide that an employment handicap does not exist.  
38 C.F.R. § 21.51(f)(2) (1998).

A June 14, 1996, VA feet examination notes that the veteran 
complained of painful feet most of the time.  He did a lot of 
walking at his job.  He took Tylenol daily.  He had no feet 
surgeries.  The veteran was able to stand without difficulty.  
He could squat about half way down complaining of pain in his 
knees.  Supination and pronation of both feet was normal.  
The veteran was able to rise on his heels and toes without 
difficulty.  There was some deformity of the great toes of 
both feet, but function was normal.  There was deviation of 
the great toes of both feet toward the midline and also some 
enlargement of the metatarsophalangeal joints of the great 
toes of both feet, more marked on the right than on the left.  
Gait was normal.  There were no secondary skin or vascular 
changes.  X-ray examination revealed hallux valgus, minimal 
on the left and moderate on the right.  No associated 
degenerative joint disease was demonstrated.  The examiner 
diagnosed bilateral hallux valgus, minimal to moderate with 
minimal mild bunion.

A September 30, 1996, VA radiographic report notes that it 
was difficult to see bone of the great toe metatarsal, but 
the examiner did not think that there was any erosion, and 
guessed that the mark made by another examiner represented a 
bunion.  The right foot showed even more pronounced hallux 
valgus.  Neither foot showed evidence for inflammatory or 
degenerative arthritis.  The impression was of mild bunion 
formation bilaterally, with no degenerative or inflammatory 
arthropathy found.

A VA discharge summary for a hospitalization from November 
20, 1996, to November 21, 1996, reflects that the veteran had 
a ten year history of bilateral foot pain which was severe to 
the point that he sought surgical correction.  There were no 
contraindications.  The veteran underwent bilateral 
bunionectomies on November 20, 1996.

A December 17, 1996, VA operation report shows that the 
veteran underwent bilateral bunionectomies due to bilateral 
foot pain.  A December 17, 1996, VA medical report notes that 
a pin was surgically removed.  The surgical site on X-ray 
looked excellent.

An April 28, 1997, private physician's report notes that the 
veteran had bilateral foot pain from bunion surgery.  It was 
not expected to improve.  The physician opined that "it 
would be best for him to avoid heavy labor and would benefit 
from job retraining/re-education."

A June 12, 1997, private counseling and evaluation report 
notes that the veteran was 31 years old and married.  The 
veteran was cordial and pleasant.  His social skills appeared 
to be good.  His mood and affect were appropriate and no 
communication deficits were noted.  Adequate rapport 
developed as the session progressed and the veteran's 
cooperation was obtained.  He did not demonstrate any 
difficulty with mobility.  No other disability related 
behaviors were noted.  The veteran graduated from high school 
and attended Keiser College completing a program in paralegal 
studies.  He was unable to take the examination without an 
associate degree.  He then transferred to Tallahassee 
Community College until withdrawing during the Fall 1996 term 
due to impending surgery.  He had completed twelve hours with 
a 1.33 grade point average.  The veteran worked as a 
construction worker after high school until joining the Army.  
He left the Army after achieving the rank of E-4, receiving 
an honorable discharge in July 1987.  The veteran was 
currently employed by the Federal Bureau of Prisons at the 
Federal Corrections Institute in Tallahassee, which begin in 
January 1994.  His duties included guarding inmates in a low 
security prison, involving much walking and standing.  His 
salary was $31,500 for 40 hours per week.  The veteran was 
having difficulty performing his work as a result of his 
disabilities.  However, his employer was trying to assign him 
a sedentary post.  In spite of that, he believed that he 
would continue to experience problems when walking less than 
100 feet.  Being mobile within the facility could be a 
problem.  Prior to that employment, the veteran worked at 
another correctional institution from October 1992 to January 
1994, with similar duties.  He left that job due to better 
pay opportunities with the federal system.  His disabilities 
affected that job in the similar manner.  Other work 
experienced included being a court security officer from 
December 1990 to December 1992, and a corrections officer 
from January 1988 to July 1989.  The veteran was not 
registered with the job service.  He was not seeking 
alternate work.  He believed that he had not experienced 
negative responses from employers when seeking work as a 
result of his disability.  He enjoyed reading law books and 
studying police shows.  Prior to the worsening of his 
disability, he enjoyed sports, exercise, and hunting.  He 
reported that he did not engaged in recreational or leisure 
activities.  On weekends, he stayed in bed the portion of one 
day in order to manage his pain.  He denied any adjustment 
problems related to his disability.  He denied any history of 
prior treatment for emotional difficulties.  The veteran was 
completely independent in his activities of daily living, but 
moved at a moderate pace, taking frequent breaks.  According 
to the veteran, he was not involved in any religious or 
community activities as his work schedule interfered with 
participation.  There was no criminal or drug history.  The 
veteran had a valid driver's license and had available, 
reliable transportation.  The veteran believed that his 
service-connected disability had deteriorated to the point 
that he was unable to exercise and had a 30 pound weight gain 
since November 1997.  His condition did fluctuate so as to 
cause absenteeism or reduced work performance.  The veteran 
had received treatment of surgery and medication.  Possible 
future treatment included bilateral toe fusions.  He 
occasionally used adaptive equipment, such as a cane to 
assist in ambulation.  The veteran's medication included 
Tylenol, without side effects.  The veteran had attained 
transferable skills in such areas as knowledge of the legal 
system.  He was employed and his employer was trying to find 
way to accommodate or modify his job.  The veteran's 
concentration, attention, and rate of response on testing 
appeared to be within expected limits.  The results were 
considered a valid indicator of his abilities, skills, and 
interests.  The veteran demonstrated a ranking in the 91st 
percentile on the Raven Standard Progressive Matrices, 
representing above average learning ability.  The exam 
measures non-verbal reasoning and learning ability compared 
to age group.  The veteran's performance on the Nelson Denny 
Reading Test Form G was compared to that of 12th grade 
students.  His total score was in the 13.9 grade equivalent, 
and in the 63rd percentile.  On the California Achievement 
Test, the veteran's mathematic ability was compared to 
twelfth grade students.  His total grade equivalent was 10.6, 
or in the 41st percentile.  The Guilford Zimmerman 
Temperament Survey is an adult normed measure of personality 
characteristics.  The veteran described himself as an 
individual who scored average in general activity/inactivity, 
social interest/shyness, and thoughtfulness/unreflectiveness.  
His scored were slightly above average in restraint 
indicating that he had emotional maturity, responsibility, 
self-discipline, organization, seriousness, and caution.  The 
veteran also scored slightly above average in social boldness 
indicating he may be a leader more than a follower.  The 
veteran scored high in emotional stability indicating he was 
marked with stability in the sense of being consistent in 
behaviors and opinions.  He scored slightly above average in 
objectivity indicating he could detach himself emotionally.  
The veteran scored below average in friendliness indicating 
he may be ready to fight at a suggestion of antagonism on the 
part of another person, which was good considering the 
veteran worked in a prison system.  The veteran also scored 
low in personal relations indicating he may be conservative, 
intolerant, cynical, and if he is social he may be outspoken 
about his opinions and thus antagonize others.  The veteran 
also may have little faith in social institutions.  As 
defined by the traditional male stereotype he scored in the 
high range with regard to male attributes and interests.  
These characteristics would probably not interfere with the 
veteran's ability to successfully obtain and/or maintain 
training or employment.  The Career Assessment Inventory is 
an adult normed measure of vocational orientation and 
interest.  For basic interest areas, the veteran obtained a 
high range score in law and politics.  He also scored in the 
average range in public speaking and protective service.  The 
veteran obtained occupational scales scores most similar to 
persons performing the specific occupations of lawyer, court 
reporter, security guard, farmer/ranger, and legal assistant.  
All those occupations were in the mid range area.  During the 
initial interview, the veteran expressed interest in becoming 
an attorney with a specialization in criminal law.  Programs 
of interest explored included criminal justice, 
rehabilitation services, and social work at local educational 
institutions.  The veteran proposed to obtain a bachelor of 
arts degree in criminal justice.  The examiner opined that 
the veteran appeared to have the potential to obtain that 
goal.  The goal was consistent with his tested interest for 
enterprising occupations.  The veteran demonstrated strength 
in having worked in the legal system for many years.  Also, 
the veteran had above average academics.  There were no 
academic deficits found.  The veteran's learning capacity 
appeared to be in the above average range.  The veteran was 
working as a corrections officer, however, the job caused 
aggravation to his disability through walking and standing.  
He was seeking assistance to train for a more physically 
appropriate employment.  Probation/Parole Officer required 
light to sedentary physical strength as defined as the 
ability to lift up to 20 pounds on an occasional basis.  It 
was determined that the veteran experienced limitations with 
certain activities.  The veteran stated that his service-
connected disabilities prevented him from pushing, climbing, 
balancing, kneeling, crouching, crawling, standing longer 
than five minutes, sudden temperature change, high places, 
moving objects, and being around hazardous machinery.  He 
reported partial restrictions in his ability to lift more 
than 30 to 40 pounds, carry more than 30 to 40 pounds, 
pulling, stooping, sitting longer than 35 to 45 minutes, 
being outside, extreme cold, vibration, cluttered floors, 
slippery floors, danger of burns, electrical hazardous, 
explosives, toxic conditions, variety of duties, and fast 
pace work.  Nonservice-connected disabilities of pes planus, 
residual of contusion of the back, right hip pain, frostbite 
of the feet, left shoulder injury, dislocation of the right 
knee, and a sinus condition partially restricted him from 
reaching, smelling, being in dry conditions, fumes, odors, 
dust, pollen, and poor ventilation.  These also decreased the 
veteran's tolerance to perform the above activities.  He was 
not able to compensate for those limitations.  Based on that 
information, the VA counseling psychologist had tentatively 
determined that an impairment to employment existed.  The 
veteran's service-connected disabilities precluded him from 
doing heavy, physical labor and interfered with his ability 
to prepare for, obtain, or maintain employment consistent 
with his abilities, aptitudes, and interests.  On a tentative 
basis, it appeared that the veteran's service-connected 
disabilities materially contributed to his impairment.  The 
veteran was employed.  However, he was having difficulty with 
is job due to excess standing and walking.  The veteran 
stated that his employer was trying to assign him to a 
sedentary post.  In spite of this, the veteran believed that 
he would continue to experience problems as he hurt when he 
walked less than 100 feet.  The veteran was asked to obtain 
evidence from a doctor saying his job was inappropriate or 
from his employer that his job was in jeopardy.  The veteran 
obtained some information, but it was insufficient.  The VA 
counseling psychologist determined that the veteran had 
overcome the effects of the impairment of his employability.  
It appeared that the veteran was suitably employed.  His 
occupation was consistent with his interests, aptitudes, and 
abilities.  His employer was trying to make reasonable 
accommodations for his limitations.  Therefore, a tentative 
decision was made that an employment handicap did not exist.  
The veteran was employed as a corrections officer.  It was 
recommended that he receive accommodations or modifications 
for his job which may be assigned to a sedentary post.  The 
veteran indicated that his employer had expressed interest in 
trying to assign him a sedentary post.  The certified 
vocational evaluation specialist concluded that the veteran 
had an impairment, but had overcome the barriers which 
resulted from that impairment as a corrections officer.  The 
employment appeared to be within his level of interest, 
aptitudes, and abilities.  The VA counseling psychologist had 
tentatively determined that the veteran did not have an 
employment handicap.

A July 3, 1997, VA Form 28-1902b, Counseling Record-
Narrative Report indicates that the veteran's service-
connected disabilities precluded him from strenuous activity, 
heavy lifting, and prolonged walking and standing thus 
materially contributing to an impairment of employment.  The 
veteran had been consistently employed as a corrections 
officer since January 1994.  The veteran indicated that his 
employer accommodated him by assigning him to posts which 
allowed alternating standing and sitting.  The veteran's 
concern was that such accommodations might not be offered if 
the present supervisors left, however, he was unable to 
provide evidence that his employment was jeopardized because 
of his disabilities.  The psychologist noted that the 
veteran's employment required reasonably developed skills and 
was suitable to his disabilities, abilities, skills, and 
interests.  He was determined to have overcome the effects of 
impairment through suitable employment and therefore did not 
present with an employment handicap.

A July 25, 1997, VA medical report notes that the veteran 
complained of decreased range of motion.  The veteran was 
diagnosed with failed first metatarsophalangeal procedure.  
Surgery was performed with chilectomy of the right 
metatarsophalangeal joint with plantar plate release.

An August 4, 1997, VA medical report notes that the veteran 
was ten days post surgery.  He still had moderate pain and 
had only done limited range of motion.  Physical examination 
showed increased ranges of motion, significant pain on motion 
of the first metatarsophalangeal joint.  The impression was 
status post surgery.

An August 4, 1997, VA operation report notes that the veteran 
underwent arthrotomy of the right first metatarsophalangeal 
joint with synovectomy and debridement.  The veteran 
complained of no pain in the mid ranges of motion, but of 
extensive pain with extremes of motion of dorsiflexion and 
plantar flexion.  

An August 7, 1997, VA Form 28-1902n, Counseling Record-
Narrative Report (Supplemental Sheet), notes that the veteran 
provided additional information, including his job 
description.  The veteran had returned to work in his usual 
occupation as a correctional officer since recovering from 
his June surgery.  His employer had assigned him to a post 
not requiring extensive walking or strenuous activity.  The 
psychologist opined that so long as the employer was willing 
to accommodate the veteran's limitations and provide him 
opportunity for continuous employment, the veteran was seen 
to have overcome his impairment of employability through 
suitable employment and was not seen as having an employment 
handicap.

A September 8, 1997, VA medical report notes that the 
veteran's pain was significantly improved form prior to 
surgery.  Right foot pain was greater than left.  The veteran 
stated that he was doing well.  The incisions were well-
healed.  There was no pain on range of motion.  There was 
good alignment.  The assessment was "doing OK" post 
surgery.

A November 6, 1997, VA medical report shows that the veteran 
had bilateral hallux valgus.  He had 10 degrees of 
dorsiflexion bilaterally of the great toe.  There was severe 
pain on range of motion and sesamoid pressure.  X-rays showed 
spicules medical to the first metatarsal head.  The examiner 
diagnosed bilateral hallux valgus with poor sesamoidal 
position.  Bunionectomy and repositioning was discussed.  An 
accompanying, but undated report, notes that the veteran 
complained of several pain on ambulation at work.  Crepitus, 
effusion, and erythema were present bilaterally.  X-rays 
showed no apparent transpositional osteotomies performed at 
the heads of the sesamoid position number five.  The examiner 
provided an assessment of bilateral hallux valgus with 
effusion and arthralgia.

The veteran indicated in his December 16, 1997, substantive 
appeal that his period of light duty work had ended and that 
he was having to limp while conducting his duties.

A January 12, 1998, VA medical report shows that the veteran 
had increasing pain and difficulty walking.  The veteran 
limped with an antalgic gait and apropulsive gait, making it 
hard to work.  The examiner observed hallux limitis, with 
less motion than one year prior, and difficulty putting on 
shoes.  The examiner assessed symptomatic hallux limitis with 
increased loss of motion.  The examiner recommended orthotic 
footwear and opined that the veteran would need fusions of 
the joints in the future.  A consult dated the same day found 
limited motion on range of motion of the first 
metatarsophalangeal joint with only 10 degrees of 
dorsiflexion on the right and 20 degrees of dorsiflexion on 
the left.  It was tender to palpation.  The examiner assessed 
bilateral hallux limitis.

In a March 25, 1998, letter, the counseling psychologist 
indicates that the veteran's additional information had been 
considered, but still found that the veteran was suitably 
employed and not entitled to vocational rehabilitation 
services.

The Board finds that the veteran does have an impairment of 
employability to which his service-connected disabilities 
materially contributes.  However, the Board finds that the 
veteran has overcome the effects of any impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests and 
is successfully maintaining such employment.  He has worked 
continuously as a protective or correctional officer or in a 
similar capacity since December 1990.  That position is shown 
by the vocational counseling evidence to be consistent with 
his abilities, aptitudes, and interests.  There is no 
evidence showing that his service-connected disabilities have 
placed his current position in jeopardy or that he is in any 
danger of not retaining that job.  The veteran has argued 
that following his surgeries his employer placed him in a 
more sedentary position, but that he now is forced to walk 
frequently in his job as a correctional officer, which 
aggravates his service-connected disabilities, and causes 
pain in his feet.  However, the Board notes that the veteran 
has produced no evidence showing that he is in any danger of 
losing his job.  The Board has particularly relied upon the 
evidence of the vocational specialist and counseling 
psychologist in this case who found that the veteran's 
position is consistent with his interests, aptitudes, and 
abilities, and that he had overcome any impairment of 
employability in that position.  While the veteran has 
complained of possible adverse future actions in his job 
should his disability worsen, the Board notes that a decision 
as to entitlement to a program of vocational rehabilitation 
service requires that the veteran currently be experiencing 
an employment handicap which is not overcome, not that an 
employment handicap which is currently being overcome may in 
the future no be overcome.  The evidence does not show that 
there is an impairment of the ability to prepare for, obtain, 
or retain employment which has not been overcome, thus the 
Board concludes that the veteran's employment handicap has 
been overcome, and thus, for the purposes of determining 
eligibility for vocational rehabilitation services, no 
employment handicap exists.

Accordingly, the Board finds that the evidence does not show 
that the veteran's service-connected disabilities are 
productive of an employment handicap that has not been 
overcome through employment in an occupation consistent with 
his pattern of abilities, aptitudes and interests, and 
therefore the criteria for entitlement to a program of 
vocational rehabilitation service are not met.  Thus, the 
veteran's claim of entitlement to a program of vocational 
rehabilitation services is denied.  38 U.S.C.A. §§ 3102, 5107 
(West 1991); 38 C.F.R. §§ 21.40, 21.51 (1998).


ORDER

Entitlement to a program of vocational rehabilitation 
services is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

